      Case: 18-60183   Document: 00515342148 Page: 1 Date Filed: 03/12/2020
      Case 3:15-cv-00170-CWR-FKB Document 273 Filed 03/12/20 Page 1 of 1




                    United States Court of Appeals
                                  FIFTH CIRCUIT
                               OFFICE OF THE CLERK
LYLE W. CAYCE                                                 TEL. 504-310-7700
CLERK                                                      600 S. MAESTRI PLACE,
                                                                   Suite 115
                                                          NEW ORLEANS, LA 70130

                              March 12, 2020
MEMORANDUM TO COUNSEL OR PARTIES LISTED BELOW:
       No. 18-60183     John Hale v. Roland Abangan, et al
                        USDC No. 3:15-CV-170

The court has denied the motions to allow attachments to brief,
file brief in excess pages, and file brief in present form in this
case.
Your sufficient appellant’s brief is due within 14 days from the
date of this letter (3/26/2020).


                                   Sincerely,
                                   LYLE W. CAYCE, Clerk



                                   By: _________________________
                                   Whitney M. Jett, Deputy Clerk

Mr.   Michael James Bentley
Ms.   Tabitha Marjorie Bono
Mr.   Tommy Darrell Goodwin
Mr.   Steven James Griffin
Mr.   John Ashley Hale
Ms.   Karen Elizabeth Howell
Mr.   Arthur S. Johnston III
Mr.   Robert H. Pedersen
Ms.   Erin Diane Saltaformaggio
Mr.   Vardaman Kimball Smith III
Mr.   William A. Whitehead Jr.
Mr.   John Chadwick Williams
